Citation Nr: 9911150	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-48 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than December 4, 
1998, for the award of a total rating for compensation 
purposes based on individual unemployability due to service-
connected disorders.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein a total rating for 
compensation purposes based on individual unemployability was 
granted, effective as of December 4, 1998.  

The Board notes that the veteran, by means of a letter dated 
in February 1999, withdrew all of the issues that had been 
certified by the RO as being in appellate status.  
Accordingly, those issues are not before the Board at this 
time.


REMAND

In her February 1999 letter to VA, the veteran indicated 
disagreement with the RO's assignment of December 4, 1998, as 
the effective date for its award of a total rating based on 
individual unemployability.  That issue has not been 
developed for appellate consideration, and must be referred 
to the RO for action as appropriate.  See Manlincon v. West, 
No. 97-1467 (U.S. Vet. App. Mar. 12, 1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should adjudicate the issue 
set forth on the first page of this 
decision.


2.  If the RO's decision remains adverse 
to the veteran, she and her 
representative should be furnished with a 
statement of the case, and with an 
appropriate period of time within which 
to respond thereto.  The case should 
thereafter be returned to the Board for 
further consideration, as warranted.

3.  The RO should advise the veteran that 
she may submit additional evidence in 
support of her claim while it is in 
remand status.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless she is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be made.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).







